                                                                                  JS-6
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL


 Case No.       SACV 17-00612-AG (JDEx)                           Date      January 9, 2019
 Title          Jason Vogel et al v. Travelers Casualty Insurance Company of America


PRESENT:

          HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

         Melissa Kunig                                           Not Reported
         Deputy Clerk                                            Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                   ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                            None Present

PROCEEDINGS:          (IN CHAMBERS) ORDER STAYING ACTION PENDING FINAL
                      SETTLEMENT AND REMOVING CASE FROM ACTIVE CASELOAD


      On January 9, 2019, counsel for Defendant filed a “Notice of Settlement”. The Court
hereby orders all proceedings in the case stayed pending final settlement.

        It is further ordered that this action is removed from the Court's active caseload, subject
to the right, upon good cause shown, to reopen the action if settlement is not consummated.
Counsel shall file settlement documents and/or a dismissal with this Court by February 25,
2019. The Court retains full jurisdiction over this action and this order shall not prejudice any
party in the action. All hearing dates and deadlines in this matter are ordered VACATED.


                                                                                   -    :        -
                                                 Initials of Deputy Clerk    mku
cc:




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 1 of 1
